Title: From John Adams to United States Congress, 19 February 1798
From: Adams, John
To: United States Congress




Gentlemen of the House of Representatives,
United States, February 18th, 19th February, 1798, 1798.

In the Report of the Secretary of State, and the documents, herewith transmitted, will be found such information as is in our possession, of the losses recovered by the citizens of the United States, under the treaty made with Great Britain, which are now presented to the House of Representatives, in compliannce with their request, in their resolution of the first of this month.
John Adams
